                                Case 4:18-cv-06385-YGR Document 122 Filed 08/31/20 Page 1 of 3



                       1   MANATT, PHELPS & PHILLIPS, LLP
                           GREGORY N. PIMSTONE (Bar No. 150203)
                       2   Email: gpimstone@manatt.com
                           LEAH R. ADAMS (Bar No. 266645)
                       3   Email: ladams@manatt.com
                           11355 West Olympic Boulevard
                       4   Los Angeles, CA 90064-1614
                           Telephone:    (310) 312-4000
                       5   Facsimile:    (310) 312-4224

                       6   MANATT, PHELPS & PHILLIPS, LLP
                           JOSEPH E. LASKA (Bar No. 221055)
                       7   Email: jlaska@manatt.com
                           NATHANIEL A. COHEN (Bar No. 289142)
                       8   Email: nacohen@manatt.com
                           One Embarcadero Center, 30th Floor
                       9   San Francisco, CA 94111
                           Telephone: (415) 291-7400
                      10   Facsimile: (415) 291-7474

                      11   Attorneys for Defendants
                           CALIFORNIA PHYSICIANS’ SERVICE dba
                      12   BLUE SHIELD OF CALIFORNIA; TRINET
                           GROUP, INC.; and TRINET BLUE SHIELD PPO
                      13   500 GROUP #977103 PLAN

                      14
                                                       UNITED STATES DISTRICT COURT
                      15
                                                    NORTHERN DISTRICT OF CALIFORNIA
                      16

                      17
                           JOSEF K. & E.K.,                             Case No. 4:18-cv-06385-YGR
                      18
                                              Plaintiffs,               Hon. Yvonne Gonzalez Rogers
                      19
                           v.                                           [PROPOSED] JUDGMENT FOLLOWING
                      20                                                ORDER GRANTING DEFENDANTS’
                           CALIFORNIA PHYSICIANS’                       MOTIONS FOR JUDGMENT
                      21   SERVICE dba BLUE SHIELD OF
                           CALIFORNIA; TRINET GROUP,                    Action filed: October 18, 2018
                      22   INC.; TRINET BLUE SHIELD PPO
                           500 GROUP #977103 PLAN;
                      23   MAXIMUS FEDERAL SERVICES,
                           INC.; and DOES 1 through 10,
                      24
                                              Defendants.
                      25

                      26

                      27

                      28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                              [PROPOSED] JUDGMENT
   SAN FRA NCI S CO                                         CASE NO. 4:18-CV-06385-YGR
                             Case 4:18-cv-06385-YGR Document 122 Filed 08/31/20 Page 2 of 3



                       1                                             JUDGMENT

                       2          The motion for judgment brought by plaintiffs Josef K. and E.K. (“Plaintiffs”), the cross-

                       3   motion for judgment of defendants California Physicians’ Service dba Blue Shield of California

                       4   (“Blue Shield”), TriNet Group, Inc., and TriNet Blue Shield PPO 500 Group #977103 Plan

                       5   (collectively with TriNet Group, Inc., “TriNet”), and the cross-motion for judgment of defendant

                       6   MAXIMUS Federal Services, Inc. (“MAXIMUS”) was heard by this Court on February 25, 2020.

                       7   After reading the parties’ submissions and considering the arguments of counsel and the relevant

                       8   legal authority, the Court denied Plaintiffs’ motion, granted Blue Shield’s and TriNet’s cross-

                       9   motion, and granted MAXIMUS’ cross-motion, for the reasons stated in this Court’s Order dated

                      10   August 6, 2020. (Dkt. No. 114.)

                      11          It is now ORDERED AND ADJUDGED that judgment is entered in favor of Defendants

                      12   Blue Shield, TriNet and MAXIMUS (collectively, “Defendants”) and against Plaintiffs. Plaintiffs

                      13   will take nothing in this action and their First Amended Complaint shall be dismissed in its

                      14   entirety. Any bill of costs or motion for fees must be filed in accordance with Local Rules 54-1

                      15   and 54-5, respectively.

                      16          IT IS SO ORDERED.

                      17
                           Dated: ________________,
                                   August 31        2020                _________________________________
                      18                                                      Hon. Yvonne Gonzalez Rogers
                      19                                                      United States District Court Judge

                      20

                      21   APPROVED AS TO FORM:

                      22   Dated: August 26, 2020                               DL LAW GROUP

                      23

                      24                                                        By: /s/ David M. Lilienstein
                                                                                   David M. Lilienstein
                      25                                                           Attorneys for Plaintiffs
                                                                                   JOSEF K. & E.K.
                      26

                      27

                      28
M ANATT , P HELPS &                                                         1
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                                 [PROPOSED] JUDGMENT
   SAN FRA NCI S CO                                            CASE NO. 4:18-CV-06385-YGR
                            Case 4:18-cv-06385-YGR Document 122 Filed 08/31/20 Page 3 of 3



                       1   Dated: August 26, 2020                     MANATT, PHELPS & PHILLIPS, LLP

                       2

                       3                                              By: /s/ Joseph E. Laska
                                                                         Joseph E. Laska
                       4                                                 Attorneys for Defendants
                                                                         CALIFORNIA PHYSICIANS’ SERVICE
                       5                                                 dba BLUE SHIELD OF CALIFORNIA;
                                                                         TRINET GROUP, INC.; and TRINET
                       6                                                 BLUE SHIELD PPO 500 GROUP
                                                                         #977103 PLAN
                       7

                       8   Dated: August 26, 2020                     GREENBERG TRAURIG, LLP
                       9

                      10                                              By: /s/ Jeremy Meier
                                                                         Jeremy Meier
                      11                                                 Attorneys for Defendant
                                                                         MAXIMUS FEDERAL SERVICES, INC.
                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
M ANATT , P HELPS &                                               2
  P HILLIPS , LLP
  ATTO RNEY S AT LAW
                                                        [PROPOSED] JUDGMENT
   SAN FRA NCI S CO                                   CASE NO. 4:18-CV-06385-YGR
